Case 5:20-cv-00100-RWS-CMC Document 31 Filed 03/01/21 Page 1 of 3 PageID #: 203




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

  CURTIS G. COPELAND,                             §
                                                  §
                                                  §   CIVIL ACTION NO. 5:20-CV-00100-RWS-CMC
                 Plaintiff,                       §
                                                  §
  v.                                              §
                                                  §
  TEXAS DEPARTMENT OF CRIMINAL                    §
  JUSTICE, et al.,                                §
                                                  §
                 Defendants.

                                              ORDER
         Plaintiff Curtis G. Copeland, an inmate proceeding pro se, filed the above-styled and

  numbered civil action complaining of alleged violations of his constitutional rights. The case was

  referred to the United States Magistrate Judge in accordance with 28 U.S.C. § 636.

         The Magistrate Judge ordered Copeland to amend his complaint to set out a short and plain

  statement of his claim, as required by Fed. R. Civ. P. 8 and Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009). Copeland’s amended complaint named defendants at eight different TDCJ units, including

  the McConnell, Allred, Michael, Hughes, Telford, Connally, Darrington and Estelle Units, and

  covered a period of time from October of 2012 to the present. He listed five global allegations of

  wrongdoing and linked the defendants to these allegations by number.

         After review of the pleadings, the Magistrate Judge issued a Report recommending the

  lawsuit be dismissed without prejudice for failure to state a claim. The Magistrate Judge

  determined Copeland’s claims involving the McConnell, Allred, Michael and Hughes Units, as

  well as his claims against Classification Director Joni White, were barred by the statute of

  limitations, and his claims involving the Connally, Darrington and Estelle Units were brought in a
Case 5:20-cv-00100-RWS-CMC Document 31 Filed 03/01/21 Page 2 of 3 PageID #: 204




  court of improper venue because none of these units are located within the Eastern District of

  Texas. Copeland’s claims against the Telford Unit named only two unidentified defendants and

  were wholly conclusory, and his claims against TDCJ Executive Director Bryan Collier likewise

  failed to state a claim upon which relief may be granted.

         In his objections to the Report, Copeland discusses his access to indigent supplies and states

  he has no legal education. He says he has sought legal representation and states he believed the

  venue was proper because everything took place within TDCJ-CID. Copeland asserts his wish to

  receive monetary damages for abuse caused by TDCJ not following its own policies, adding that

  it is his desire to change the prison policies to bring about reform in the justice system so as to stop

  abuse and oppression. He contends TDCJ Executive Director Bryan Collier is liable under a theory

  of municipal liability because the prison policies show a deliberate or conscious choice, although

  he also complained prison officials were not following the prison policies.

         Copeland’s objections are without merit. The Magistrate Judge correctly determined that

  a number of Copeland’s claims are barred by the statute of limitations and that Copeland’s

  complaints regarding the Connally, Darrington and Estelle Units were brought in a court of

  improper venue.      The Magistrate Judge further correctly concluded Copeland’s allegations

  concerning the Telford Unit failed to state a claim upon which relief may be granted. As the

  Magistrate Judge properly observed, claims that prison officials failed to follow their own policies

  do not set out constitutional violations. Edwards v. Johnson, 209 F.3d 772, 779 (5th Cir. 2000).

  While Copeland also appears to complain of the policies themselves, he does not specifically

  identify any policies causing a constitutional violation, much less show that any such policies were

  adopted with deliberate indifference to the constitutional rights of the prisoners. See Snyder v.

  Trepagnier, 142 F.3d 791, 795-96 (5th Cir. 1998).



                                               Page 2 of 3
Case 5:20-cv-00100-RWS-CMC Document 31 Filed 03/01/21 Page 3 of 3 PageID #: 205




           The Court has conducted a careful de novo review of those portions of the Magistrate

  Judge’s proposed findings and recommendations to which Copeland objected. See 28 U.S.C.

  § 636(b)(1) (District Judge shall “make a de novo determination of those portions of the report or

  specified proposed findings or recommendations to which objection is made.”). The Court has
      .
  determined that the Report of the Magistrate Judge is correct and Copeland’s objections are

  without merit. It is accordingly

           ORDERED that Copeland’s objections are overruled and the Report of the Magistrate

  Judge (Docket No. 28) is ADOPTED as the opinion of the Court. It is further

           ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE

  for failure to state a claim upon which relief may be granted and as brought in a court of improper

  venue.

           SIGNED this 1st day of March, 2021.



                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE




                                             Page 3 of 3
